Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Smith & Nephew OTTAWA, Canada – September 10, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Orthopedic Innovations Inc. has entered into a patent license agreement with Smith & Nephew Inc., a global medical technology business. The licensed patents relate to orthopedic technologies, such as components used in knee replacements, which were acquired in 2014 from the Hospital for Special Surgery. “WiLAN is building a track record of licensing technology to global medical technology companies,” said Jim Skippen, President & CEO. “Since diversifying into the medical industry in 2014, we’ve signed licenses with five major med tech companies.” The consideration paid and the terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
